Interim Decision #1531

Marten ‘or Vizpara-Onr -
| In Exclusion Proceedings
” a-s517468
Dectited ty Burd Qviuivor Py 1906

A naturalized United States citizen who during a temporary absence in Mexico
in 1964 lost such citizenship by voting in a political election in that country
Js eligible for the consideration of, and io granted, a waiver of tho docu
‘mentary requirements pursuant to section 211(b), Immigration and Natton-

__ ality Act, to remove the ground pf inadmissibility at the time of his applica-

‘tion for readmission, since the expatriatory act of voting in nowise affected

+ hie’ stetna ae @ narmanant resident acanired Shen Inwfnllv admitted to the
‘United States for permanent-residence’ in 1953.

Bxotvpase: Act of 1952—Section. 212(a)(20) [8 U.S.C, 2182{a) (20)]—No

. valid immigrant visa. -

‘This ease thas been certified to this Board by the special inquiry
officer for final decision in accordance with the, applicable regula-
tions. Tho oppollant, e 46-yoor-old marriod ‘male; applied far ad-

” qission to the United States as a citizen thereof: at Brownsville,

- Texas on January 26; 1965. He was ordered detained for further
examination by a special inquiry officer for the purpose of determi- -
ning his admissibility to the United States as a citizen,. The record
reflects that he was paroled into the United States on Januaiy 26,
1965, so he could rejoin his family at their home in-San Antonio, °

” ‘Texas, pending a hearing to determine -bis admissibility to the

“United States before a speciel inquiry officér.. The evidence siddneed «

" “at-thé hearings held in exchision procgedings at San Antonio, Texas.

on May 96, and Jie 4, 1968, respectively, establishes that the ap-
pellant'résided in Mexicé from birth on February 25, 1990 until his, _
admission to the United States for permanent residence af Browns-.
ville, Texas as a nonquote iminigrant on July 24, 1958. Pe
The appellant was ‘naturalized a citizen of the United States in
the United States District Court in’ Brownsville, Texas on May 21,.
1960. .'The appellant’s wife and four of his nine children are lawful

resident aliens ofthe United States. His remainiig five children are

414
Interiin Decision #1531

native-born citizens of the United Stules. "The appellant has xosidart
continuously in the United States since his admission thereto for
permanent residence in July 1953. ‘The appellant in connection with
+ hic business of hnying used farm machinery in the United States for,
resale in Mexico found that his business dealings in Mexico were
benefited greatly by his having and carrying 2 Mexican voter's regis-
tration certificate as identification. The evidence .in this record:

shows that the appellant voted in the presidentiol election in Mata- ~

moros, Mexico on July 5, 1964 (Exs. 2 & 5). : 7

_ The appellant’s action in voting in the Mexican presidentisl elec-"
tion in Matamoros, Mexico on July 5, 1964 constitutes an expatriat-
ing act under section 849(2) (5) of the ‘Immigration and Nationality
‘Act (of. Matter of If—, 9 I. & N. Doo. 516). Hence, the appellant
is arvalien. Hi :

‘The record reflects that the appellant cooks admission to the
United States to reside permanently therein with his wife and nine
children, He was admitted to the United States for permanent resi-
denca ot Brownsyille,"Texas on July 24, 1958. The appellant seeks
to return to an unrelinguished lawful permanent Tesidence-in thy.
Gnited States after » temporary visit abroad. The appellant at the
time he applied for admission to the United States on January 26,
1965 was not in possession of » valid unexpired isnmigtant visa, re-
entry permit * * *, or other valid entry docunient. The appellant
surrendered his alien registration receipt card: (Form 1-151), which,
had been issued to him after his admission to the United States for
permanent residence he was naturalized. a eltizen uf-the United
“States on May 21; 1960. The eviderice reveals the appellant has _-
maintained his permanent residence in the United States singe -
July 24, 1958; that it-was not his intention to abandon his perma-
nent ‘resident status.in the United States but to resume, his residence

_and rejoin his family in this country on the several occasions he ‘has
departed from the United States to Mexico in, connection with his
business after he became an expatriate of the United Stotés‘on July
5, 1964. Beare oa

No question is'raised a8 to loss ‘of United States citizenship by
voting in Mexico. It is contended, however, that this act of voting:
terminated the applicant’s residence in the United “States and thet
now as the applicant does not have an immigration visa he is inad-
missible. ee > aoe Tes

‘The special inyuiry officer found tia} the appltcant’s residence in ~
the ‘United States was not lost solely by voting in Mexico, that as the
applicant had been lawfully admitted for permanent residence, and
hig absence was clearly teapuraty, he wos cligible for osneidoration

M5
Interim Decision #1531

ul w waiver of documents under scotion 911(b) of the Immigration
and Nationality Act and granted the waiver. We agree with the
special inquiry officer.

The applicant, as above pointed out, was lawfully admitted for
permanent residence. Nothing has intervened since then to change
that status. When the applicant lost United States citizenship by
voting, his status reverted back to that of a lawful permaneut resi-
dont of the United States. In this case, the expatriating act, voting
in Mexico, had nothing to do with the continuance of the status of a
lawful permanent resident of the United States.

It is, therefore, our conclusion that the applicant is an alien who
has been lawfully -admitted for permanent residence, “such status not
having changed.” ‘This conclusion is consonant! with Matter of S—,
61. & N. Dec. 392, Matter of Y—, 8 I. & N. Dec. 148, and Matter of
M_P_, 91. & N. Dee. 747. Moreover, tha TInifad States Depart
ment of State has expressed the opinion that persons who lost their
citizenship abroad may still be considered permanent residents of the
United States (Vol. 9, Part 8 — Visa Handbook Interpretations, 22
UH 4%.22(b)). While the resopndent’s uctiou in voting in the
Presidential election in Mexico on July 5, 1964 resulted in his be-
coming an expatriate of the United States under section 349(2) (5)

of the Act this action in nowise affected his status as a permanent |

resident of the United States acquired when he was lawfully ad-
mitted thereto as 2 nonquota immigrant on July 24, 1953.
* After carefully considering: all the evidence of record, together
with tho oaceptions noted by the trial attoxmoy by bziog, tha Sndings
of fact, conclusions of law and the order entered by the special in-
quiry officer on June 7, 1965 are hereby approved. On this record,
the appellant meets the requirements of section 211(b) of the Immi-
gration and Nationality Act and is eligible for admission to the
United States without being required to cbtain a passport, immi-
grant visa, reentry permit or other documentation. The facts in the
case fully justify grenting the waiver of documents, Accordingly,
the following order will be entered. 7

ORDER: It is drdered thet the order entered by the special in-
quiry officer on June 7, 1965 directing that under the authority con-
tained in section 211(b) of the Immigration and Nationality Act,

the alien be admitted to the United States for permanent residence -

be and the samé is hereby approved.

416
